Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 18-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 18 recites the limitation "the input data" in line 5.  There is insufficient antecedent basis for this limitation in the claim as input data was not previously claimed. Claims 19 and 20 are rejected for being dependent from rejected claim 18.
Allowable Subject Matter
Claims 1-17 allowed.
The following is a statement of reasons for the indication of allowable subject matter: The specific limitations of “a crossbar including a first end and a second end, the first end or the second end including at least one tab protruding from an edge of the first end or the second end; and a first endplate positioned on the first end or the second end of the crossbar using the at least one tab, the endplate including a first threaded hole and a second threaded hole, a diameter of the second threaded hole larger than a diameter of the first threaded hole” and “a crossbar having a first end and a second end, the first end or the second end including at least one tab protruding from an edge of the first end or the second end; a first endplate positioned on the first end of the crossbar using the at least one tab, the endplate including a threaded hole; a first tow ball attached to the threaded hole of the endplate, the first tow ball including a processor; and -31 -PATENT Attorney Docket No.: 84261371 a load manager to determine a load condition based on data received from the processor of the first tow ball” are not anticipated or made obvious by the prior art of record in the examiner’s opinion.
Claims 18-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: The specific limitations of “receiving data from a first tow ball attached to a first endplate, the first endplate positioned on a first end of a hitch crossbar, the crossbar including at least one tab protruding from an edge of the first end of the crossbar to receive the first endplate; and determining a load condition based on the input data” is not anticipated or made obvious by the prior art of record in the examiner’s opinion.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references cited on the attached PTO-892 teach hitches of interest. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Stabley whose telephone number is (571)270-3249.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R STABLEY/Examiner, Art Unit 3611         
                                                                                                                                                                                               
/JACOB D KNUTSON/Primary Examiner, Art Unit 3611